Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 1 of 27

’ XAVIER BECERRA
Attorney General of California
BENJAMIN M. GLICKMAN
Supervising Deputy Attorney General
JAY C. RUSSELL
Deputy Attorney General
' JOHN W. KILLEEN, State Bar No. 258395
Deputy Attorney General
1300 I Street, Suite 125
P.O. Box 944255
Sacramento, CA 94244-2550
Telephone: (916) 210-6045
Fax: (916) 324-8835
E-mail: John.Killeen@doj.ca.gov
Attorneys for Defendants Gavin Newsom

 

and Alex Padilla
IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA
REPUBLICAN NATIONAL No, 2:20-cv-01055-MCE-CKD

COMMITTEE; NATIONAL

REPUBLICAN CONGRESSIONAL

COMMITTEE; and CALIFORNIA
* REPUBLICAN PARTY, . OPPOSITION TO PLAINTIFFS’
MOTION FOR PRELIMINARY
Plaintiffs, | INJUNCTION

v. Date: July 16, 2020
Time: 10:00 a.m.

Dept: Courtroom 7, 14th Floor
GAVIN NEWSOM, in his official capacity Judge: The Honorable Morrison C.
as Governor of California; and ALEX England
PADILLA, in his official capacity as Trial Date: | None Set
California Secretary of State, Action Filed: 5/24/2020

Defendants.

 

 

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
1]
12
“13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 2 of 27

TABLE OF CONTENTS

 

Page
Introduction ccs cccccccccescscsetessesesserseneeseceecsesseseeeeseecseeessecsessessesssseesscsesessessessecsessecsecsseaseesetvasseseees 1
Relevant Facts vicicccececsenseneesseneecseeeeeeeseeseseeseeesenssseeesseeecseenecnessessesesseeessesssscuesesenessasnessaenasea 2
IL, California’s Long History of Voting by Mail ..ccccccscscscesserseerseeees ecsveseeeen 2
I. California Law Contains Numerous Safeguards to Prevent Voter Fraud... 3
UL The COVID-19 Pandemic and California’s Response....cccccscccsecsssecseeesnseses 4
IV. The COVID-19 Pandemic and Californians’ Ability to Vote... 6
Vv. AB 860 viccccscscsessecsesesenecsececsseessessecsesssccssesscscsaecsseessesaesasseaesnsesatsaevas eee 8
VI. — The Implementation of AB 860 ccc veteessessesessnteess beeseseseeses 9
VII. This Lawsuit and Motion for Preliminary Injunction c.ccccccccsccssccstsesessseeseeses 10
Legal Standard wiccccsccccssssecsuecsssesereecseseescssssnscsssceenesesscsssacsersatieees veeeserereetene LO
ALQUMENE icc ccecccecccecteeeeeeenecseesenaeeteeeeteeeesseeeseeeeeeeesesesseesaneesaeserssecvasesseeesesensueesssessnseneneae ‘eeeeeveaees 10
IL. Plaintiffs Are Unlikely to Succeed on the Merits of Their Claims isis 11
A. The Relevant Claims Are Moot vvcsccsccscsssssssessssssesscssessssseeseesseneensess 1]

B, Even if the Relevant Claims Were Not Moot, Plaintiffs Would Be
Unlikely to Succeed on the Merits .c.cccccccccssecsesssssseseeestesesees seveeeeneens 13
1, The Merits of Plaintiffs’ Claims Turn on State Law... 13

2. . Because Plaintiffs’ Claims Turn on State Law, Those

Claims Are Barred by Sovereign Immunity......cccccceesscerecsen 14
3, State Law Authorized the Governor’s Order ........ etevieenesteneesteens 14

I. The Remaining Factors Weigh Heavily Against Issuance of a Preliminary
TOJUNCtiOn occ ccccceccsecsetsesstsestecseensessssssessssevsssessssesereseessssnsassssiveeety eetesenaees 19
© Conclusion wcccccccsececee eee ELEC DEED SAUDE SCL AOLELEIECLESLEEECASLTSLIECEKISIISOHASGADEA GSEs EsEHG EAH SHAE BAAS GE PAOda 20

i

 

 

Opposition to Motion for Preliminary Injunction.

(2:20-cv-01055-MCE-CKD)
Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 3 of 27

TABLE OF AUTHORITIES

Page
CASES
- Alliance for the Wild Rockies v. Cottrell .
632 F.3d 1127 (Oth Cir, 2011) ccccccececseccsersecsctecsecensstessecsesessestesssssssscsesesssssssecsessessssaees 10
Am. Diabetes Ass'n v. United States Dep’t of the Army
938 F.3d 1147 (Oth Cir, 2019) ccccccnseeceenctenercterseecesneeesneuerseecsesesesererenesesseaeess 11}
' Anderson v. Celebrezze
460 U.S. 780 (1983) icccccccccsenseccseeser ens eneeteneessetecsesseteenessessscessecsscssesenssseesesssarertesseees 16
Arc of California v. Douglas ;
757 F.3d 975 (Oth Cit, 2014) cccccsccseessetscsscseessssssssevssssssessscessessssesscrerssesseveees do eeteeeen 11
Ariz. State Legislature v, Ariz. Indep. Redistricting Comm’n
135 S. Ct. 2652 (2015) cccccccecscsnsenssscscssscecsecesessesssscssssessessesereaseesenes pe eebeneetneetenees 13, 19
Bd. of Trustees of Glazing Health &Welf. Trust v. Chambers -
941 F.3d 1195 (Oth Cir, 2019) cccccccressecserecsecsecssssssssssseecssevscsssssssessersreneseess Weetaeeneeses 12
Birkenfeld yv. City of Berkeley
17 Cal.3d 129 (1976) vce peveeeeeaeenes eer en ere ene eres eetecsenteneeniersenedseesnenedeniestaneiecaeea 16
Bunker Ltd. P’ship v. United States
820 F.2d 308 (9th Cir, 1987). ccccccscseseccccsssctetsesssecsssssesersssessssesecseescsssevsssesscsnsias veeetertennens 11
Cal. Corr. Peace Officers Ass'n v. Schwarzenegger
163 Cal, App. 4th 802 (2008)... cc cccccccserecssssssscssscssssscrerssesctsesssssersscsesssvsssesscsevassisssseay 14, 16
Cuesnongle v. Ramos.
835 F.2d 1486 (1st Cir, 1987). ccccccccteccencsesesesseesessevscsesssscsssssscsssscssesssvesvsseasscsavesseseens 14
Drakes Bay Oyster Co, v. Jewell
747 F.3d 1073 (9th Cir, 2014). ccccccccecereens Leveeveeseeeeeeeeeseeneenestiesaeeeeteeesessessessassassapensesssnatiey 19
Hunter v. Hamilton Cty. Bd. of Elections
635 F.3d 219 (6th Cit, 2011) cc cccscsccetcsecrsssestscsssenessecsscecsscseessesenees lasnetneeneeseeenens 15, 16
League of Women Voters of Cal. v. McPherson :
145 Cal. App. 4th 1469 (2006)... ccccsccccsctesscesscssssssstserscsserscsssessssssvessssrasssvsseesees cecetiteeens 16
_ Lockyer v. City & Cty. of San Francisco
33 Cal.4th 1055 (2004) ic cccccscsescscccsecsssscsssccserevsssevsssevsssesssesssssasevscssvssensetessessesavsseavensenay 15
Macias v. California

 

10 Cal.4th 844 (1995) ccccccscsssesssssssssvssssssssssvscsssssssssssssssssssssessssersusetessassstatetsssssvessesea hiuieessseen 15]

 

 

Opposition to Motion for Preliminary Injunction
(2:20-cv-01055-MCE-CKD)
Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 4 of 27

 

TABLE OF AUTHORITIES
(continued)
Page
Marine Forests Soc ’y v. California Coastal Comm’n
36 Cal.4th 1 (2005) ccc ceccecestcetecncecsecescnecsesssseesesseeseseseseesneenens deebeeteeseeteeeeeesenaes 15
Martin v. Mun. Court
148 Cal. App. 3d 693 (1983). ccccccsestseseensctetesessessecssssssesssevscsssseessssssssssvsseavsnsessvanseseety 16-
Massingill v. Dep’t of Food & Agric.
102 Cal.App.4th 498 (2002)... cccccssssecsseecsstsssecseecsessevsssesecsesssressssssseversssessssssaveseeseeeenys 16
Paher y. Cegavske
No. 3:20-cv-00243-MMD-WGC (D, Nev. Apr. 30, 2020), 2020 WL 2089813 cesses 13, 20
Peace & Freedom Party v, Shelley
114 Cal, App. 4th 1237 (2004). cccccssecceecetssssssessesecscsscsecsesssecsessecssesssssvenssscssessrevsserenasers 3
Pennhurst State Sch. & Hosp. v. Halderman
465 USS. 89 (1984) wo. deveeeeseeaneeneseesneneeneenesnneneenecasienneneneseenee Heinen neering 14
Rosemere Neighborhood Ass’nv. EPA
581 F.3d 1169 (Oth Cir, 2009)... cccccccscsscensesssscsesecsecsvssssssssvssvscsssscscevsscseessenesssecseevetevars 12
S. Bay United Pentecostal Church v. Newsom
No. 19A1044, 2020 WL 2813056 (U.S. May 29, 2020)...cccssccssecseetssssessesesvssesesenees 5, 18, 20
Save Our Heritage Org. v. City of San Diego
28 Cal.App.Sth 656 (2018)... ccccsscccsesecsssessesssssrsesssevssssssescssssssssssssscssssvesessessecseueesseeseesety 17
Short y. Brown
893 F.3d 671 (Oth Cir, 2018) ccccccecccsceesescsesesesesesessssssescsvssscscsvsvsssessessusvsvsssesvssscavscsvsvecanseey 2
Smiley v. Holm
285 U.S. 355 (1932) cicccccccesesessscteecscsecsessscsssssscerescssssesssnsssssssvsssessvscssvsssessssenseesnad Saceeteesseens 13 |.
» Smith v. Univ. of Wash. ;
233 F.3d 1188 (Oth Cit, 2000). ccccseccsessssessesevsssessecssescscssssvssssssescssssvesvevseteveeeesetenerseenay 12
Superior Court v. Cty. of Mendocino
13 Cal.4th 45 (1996) vicccrseseenssseseaenesesessssessssssssssssecaseseseeesntenee ecessesesens 15
’ Vasquez v. Rackauckas
734 F.3d 1025 Oth Cir, 2013). .cccscccsccscsssessecssscsesscsssecsssssesscsescisssssesssvsvscsevevsveceessarseeeseees 14
Vikco Ins. Servs., Inc. vy. Ohio Indem.
Co., 70 Cal. App. 4th 55 (1999) i iccccecessescrsscecssetscsssssessssscsssvisssssescestessneetees seeteeeneenees 16

 

ili

 

 

 

Opposition to Motion for Preliminary Injunction
(2:20-cv-01055-MCE-CKD)
Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 5 of 27

TABLE OF AUTHORITIES

10
1]
12
13
14

15

16
17
18
19
20
2]
22
23
24
25
26
27
28

 

(continued)
Page

West Coast Seafood Processors Ass’n v. Nat'l Resources Def. Council
643 F.3d 701 (Sth Cir, 201 LD) ccccccccccscscsssesssrecsscssscssecnsssseseesssesseessessssesstevsassssuevees veneeeeteenes 12

Winter vy. Nat’l Resources Defense Council, Inc.
S55 U.S. 7 (2008) ceccccccccsccccsssccvssescssecssecersaeesssseseesesesseeeereeeescssesevssseuvsusessesesersuseensgeessas 10, 19

STATUTES

- Elections Code

S SOO eeccccscccssccesscessessceessecessesssessssesssescesssssvssecsstessssesssssvesesssscssesessecssesesseerseevsusenseeeusersuensas 15
S220 iccccsecsecssessecsscssssesesecsscsrsscseseescsesssessesessesseessssneeasssessssssessssssusessssssevsesvessssssaevaecieetesnesees 3
SL ic cctecccccsseeeteccssensceeseseeseesseeersesvsssesaeceseeenssessesseesesesueessseusauesssasesasecasessdsssesvesssesasersaesenses 3
071 RNR REESOTESTETISIOTETISTTTEOTETEOTETEESEOTETETOTENTETINTESTNTETETENTOSOSTETICSSTITSTTOSTETSSTEVINETSINIESITIN TEST SISCISTTTSOTESTOTOES 3
§ 2226(A)(2) .ccrecrcrercccssersessessccssesssccrscrsensecssssessseersecessssssecssenesseeseesssssccsescsssesscstcauevsdevsuseaensaeegs 3
S B00 L ceccsececeteestererees veeeceeetueeneesessesseeaesenaestasesessaeeseneesanenaa ee eeeesseesneesevsuseveuevevaveaseessesenseenns 2
§ 3003 icccccccsseccsecctsectssssseessevessssasessescsssessesssscsseeseussssscsesvssecessssessdecsesessepesuecaesensestauseuseesaseness 2
§ 3006 ecccccscccccteeeneeteeecsseeessesseeeeeeseeseseeeeeeesaesesesesseesseneessesssussssessvseusnsesessessssecauessausesuuernaesenes 2
§ 3007 8 iccccscssecssecsersecseccsecssecsssesscssessecescsssvssesstesessvsvsscssscsupesusssssevsssaesossecseesusensessetuansates besa 2
S BOL BS a cceccsccsesssessecssssecsscsssersscescesesssecessseevsesanesssssecsstssusvssspesssssssesevssevsesesevsusssvessesteevaeserenaees 3
§ BOL eecceecesecerseetens Coenen ee Lee AELEEASLGES;LAGEESLAASSSDLEESSEAGEDEDASSESURIAUESDDAAUEDeASUSD Sedu DeLESEDeANN DEDEDE DEANAgES 3
SOLS iicccsectcttesteceenerssscsecsessssesseceesseseseceessessessuscssesssesesesssesviseessesssessssasvisenusrsusenevereverees 4
S BOLO ccccccseccssecsrecnisetseceseecesecssaeessecssesssssesssvessssessussssevsusuvsuecssesuessecseessuessssessasereesaavesueeaanenas 4
$ BOL TC) cicccccccccccssecrsscsecesecctssessssessesessevsutersssvsescesssvessessseuvassueesuevsusssseessesecseesssersesquasenseetsaegnes 3
S BOLD eiceccscccsescssccssessecceseectssessasessesssessusevsescssusessssssusvisssvsdevessesveussvseevesseceseseseuateccrsverseseaeenes 4
§ BOLT i cccccccsccccssecsssseccsecsasssecsssessessessssessessesseseserssevsssssesessvessusssesssvsdessasssavseestesauesaseeetsaserten 3
SBLOL CL SCG. ciciccccecctetetenecsecsenscsessstsesscssssessesersesecsessecsesessecasesssesstssssssssesssceesesvscetsessaseases 2
S BQOO i eecccccsccssccsssessesssecesecensrecseesrseseseeeeseevssssssesussusssssssssccesevesssesdsscssesessesvaseesucesaesesasersavesaeenas 2
$§ 4000-4007 oe eiccscssccssecessseesrsensessseesesesvssecsssessstesssesssssusssuuessesssssssesestesessenuevsuesesseeesesenaees 15
SAOOS icccccccccessecsseessessscseseeceseeesssecsseeseseresersssenssessssesescssvevsssevssssusssscstsecesesesectsssrstesesssersasenserses 3
S L200 ee ccccccccstestsecsecsteseeseccsssecsesesesersseceeessesessserssusesesivssevcsdsevseuseeeesueseseenssevsaeeenaeeansssdees 15
STAB LO i ecccesecsseccseslesceecceseccsesecsevesesessessesssvsssevsusessscsesersescessevssevesseveresesseveerssseesstesssenseests 4

Government Code
§ 8550 Ct SOQ. icccicccccenecteectetectsstectsctesteseseesecsssscsesssesessepsesessenesvsssesssseseseesreveneeseqinsapeassasees 14
SBS 8 ii ecscssetssensersessecssessecssssssesesecsesssestsseesevsseessensesssssssssusssscassvssuetevssevsecaesssesesstedseniseatents 16
§ 855800) .ececccsscsecsscssscssccesssevssessessesscsscsevssesevsuvescsscsevssevsevsesssevsessescsevavssecsessavsavseveasnacerevaseaeves 16
SBS O7 i cccccececseesseesnecneesseeeseeseesesessecsseseseeesaeessesssssessssssseusseuessasessesaseveasecsupeasasateruserassrens 16
SBS TL i ieccccscceneetsecseessescssesssstsseccsasseeesssesessevseussesesesevsuesususesssssesssesesesueenaeeersenees 5, 14, 15, 16
§ 8627 icccccccccsecssecsessssssscnsctssssseceseenesssevssssessssesssessussusevsssesessuecessssssevssssuseesersesastansersenss 5,15, 16
8 8029 icecccccseeetsscsesesesseceseecsssessecssresssescssevesssvsscssvcssesessuesasecsesestsevssessssdsaesesaseciecenasetstens 15
§ BOS 7A) ccccccccccsccssesssecsesetseeesseesseeevseceseeeseesssesvessssssvsssusssstessusestevsusseseseteestisetsestsesectesenasens 5, 14

OTHER AUTHORITIES

60 California Opinion of the Attorney General 99 (1977) .cccccccsscccueccscsvessetseeteseees cuseesneeeaes 17

lv

 

 

Opposition to Motion for Preliminary Injunction
(2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 6 of 27

 

TABLE OF AUTHORITIES
(continued)
; Page
Assembly Bill 860. cccccccccsscscseensecscecsssscscssssvssssesssssssseescssrscsecssesssecstessesscsevsicsssssersenssssnsassaseass 8
California Code of Regulations, Title 2
S 201081) iciccccneensteeseecteceecetsetecearssssceecrecsessesessssessessssssaaessessteassstssenaves seateanesesneess 3
SQZOLOB LS viernes eter cteness er eesssteresterseceesetseeeeeeseeesenseessecsecserssassssesesdsetreetss 3
' Executive Orders of the Governor of California
Be4S V7 cece centers reese eneeceeneeeeeteGeeteetsetaeneeescsuessessessessecsassesasessesssasiessessusessnisneseren 17
N-25-20 cccciccccscectenerenecsensseessenectestesneeseeeeeeeeeaeesseesesessssaeseseevessessseesesecsessesnsvsssaseavssatssenesenses 5
N33 -20 occcccccccsecsesserectecs ersten ecsecneeneenesteeteeneetecteeesesecsecsssvesssessssssssasseseueseesesesesssesdeassrsesenasees 5
N-64-20 cccccscccsenrsenstersecersstseecersetseserssesssensssssersseesssssssssesscrevassesssvassesusavstesvassesemesens passim
N-64-20 eccccccccsccececceceseceseseerseeseeseereneceeeeeseeneenessenseeeessessessesesessacsecessassessasssevstitsausussssasvavsavasa 10
N-67-20 vcccccccccceveecerecerecsseerereseeseecerestecteeseenseseeecseesesaeessessesssnessecsessecntseesenvaveusessssesy 8,9, 10
S-17-O9 cccccccscscsrecscecersersenesteeeensenestenerseeesetseeseessnesssssessscsseessscasssenatsansisvasseveavsueevepesatess 17
S-19-O9 ciccccccerecsceteseensenesteseeteenestererseetsesscseeseesssesssesscsessssaseessessessssecssvsssessavaneasensesatens 17
W-29-92 viicccsecsessccsssesestesessesseneseetsetsetestersesessecsesesssssessessesessecsesaesassessevstseessussevsavsvsecseessaevasenseees 17
W-69-93 viecccecccseecessesescssssesessesesesenseessecsesssecseseecsetecsersstensssesscsesseessesaeesssssissusesinessassasevasees 17
Gardner, Lee, Willis, & Glionna, Jn Georgia, Primary Day Snarled by Long Lines,
Problems With Voting Machines — a Potential Preview of November, Wash.
Post. (June 9, 2020) i cccccscsecscsecsessessecersscsesssesscsessscessesecssssecesssssssessentessuesssaaesa’ Nesetneeseaeees 7
. Senate Bill 423 voces peeeecsuneeeevessasseeeeuanaes Leese recs enedeneeneeataneeeeseeneaeaeeenendieeenieenenseesnnessteesenre 8
Shafer, Trump Sees Voter Fraud, But Elections Chiefs in Red Counties Do Not,.
KQED (June 18, 2020). ccccccecesecreneetersessecssssscsssecsscsecsecsssessecsessssessssssssssesesesavesnaseens eed
Situation Report, << https://www.who.int/docs/default-
source/coronaviruse/situation-reports/20200623-covid-19-sitrep-
ISS. pdf?sfvrsn=ca0 Lebe 2 >> iciccccscsescccscsssccrsssecsscssesvsscescsevssescesssesecasesesssessescstassatssecanerenas 5
Taryn Luna, /ncreases in Coronavirus Cases and Hospitalizations Tell “Sobering
Story,’ Newsom Says, L.A. Times (June 22, 2020) .cccccccccsssscssrscsssesvsesssscerscsecseeen Lieve eeenene 6
~ Viebeck, Gardner, Simmons, & Larson, Long Lines, Anger and Fear of Infections:
Wisconsin Proceeds With Elections Under Court Order, Wash. Post (Apr. 7,
ZOQ0) secsessvssievsevsvscecesetsrseseevsesescessecseneseeenscensvscesscsesessssscsessssessseesassessvsvsesatssssevisssssvessusavsesenavess 6

 

 

 

Opposition to Motion for Preliminary Injunction
(2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 7 of 27

INTRODUCTION

Acutely aware of the need to protect Californians from the COVID-19 pandemic—and of

the prospect that the COVID-19 pandemic will remain ongoing during the November 2020
election—the California Legislature, Governor Gavin Newsom, and Secretary of State Alex

* Padilla have been working in concert to ensure that ail Californians who are registered to vote can
safely do so this November. In May, key Members of the Legislature—the Chairs of the Senate
and Assembly committees responsible for elections legislation—asked the Governor to act by

. Executive Order to ensure that “all voters be mailed a ballot for this November’s election.” Two
days later, the Governor issued Executive Order N-64-20 (the Executive Order at issue in this
litigation), which does exactly that. As contemplated in the Legislative Chairs’ letter, and in the

text of Executive Order N-64-20, the Legislature subsequently enacted (and the Governor signed)

AB 860, which enshrines this requirement in state statute.

_ and should be denied on that basis. Executive Order N-64-20 no longer has any effect on the
November election: AB 860 ratifies and supersedes Executive Order N-64-20 in all relevant
respects. There is no effective relief for the Court to grant here: no matter what action the Court
might take regarding Executive Order N-64-20, vote-by-mail ballots will still be sent to every
registered active voter in California under AB 860.

Even if Plaintiffs’ motion was not moot, it would fail on the merits. Under the Blections
and Electors Clauses, a legislature may delegate a portion of its authority over elections. The
California Legislature has delegated broad emergency powers to the Governor, including the
power to ensure safe and fair elections in an emergency. Executive Order N-64-20 was a proper
exercise of that delegated authority, As the Legislative Chairs urged the Governor, counties
needed specific direction immediately to be able to prepare in time for the election and allow
millions of California voters to vote without problem; without timely preparation, California
counties could not complete the many steps necessary to ensure safe access to the vote in

" November. Precisely because of the press of time amidst a continuing emergency impacting the

 

entire state in unprecedented ways, it was not only proper but essential for the Governor to use his
1

Following the enactment of AB 860, Plaintiffs’ motion for a preliminary injunction is moot, .

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
1]
12
13

14°

15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 8 of 27

longstanding emergency authority to protect rights integral to democracy while simultaneously

protecting Californians from further harm from the COVID-19 pandemic.

RELEVANT FACTS

J. © CALIFORNIA’S LONG HISTORY OF VOTING BY MAIL

For nearly 40 years, California voters have been able to request a vote-by-mail ballot for
any reason. See Decl. of Jana M. Lean (“Lean Decl.”), (ff 1-9; Cal. Elec. Code §§ 3001, 3003,
3006, 3007.8, 3101 et seg. (military and overseas voters), 3200 (permanent vote-by-mail voters).
’ In the November 2016 presidential election, approximately 59 percent of all votes cast in
California were by mail. See Lean Decl., 93. In the November 2018 midterm election,
approximately 65 percent of all votes cast in California were by mail. Jd. And in the March 3,
’ 2020 primary election, approximately 72 percent of all votes cast in California were by mail. Id.
Building on this long tradition of access to voting by mail, in 2016, California enacted the
Voter’s Choice Act (“VCA”). See Lean Decl., 4 10. The VCA created an all-mailed ballot
- election system that would be gradually rolled out throughout the State. /d.; see Short v. Brown,
893 F.3d 671, 674 (9th Cir. 2018) (upholding the constitutionality of the VCA). Under the VCA,
any California county may opt into an all-mailed election procedure. See Lean Decl., 411. By
; 2020, fifteen counties containing over 10 million registered active voters had elected or were
required to conduct their general elections under the VCA. See Lean Decl., 9 12. Under this
procedure, a ballot is mailed to every registered active voter twenty-nine days before the election
date. Short, 893 F.3d at 674 (citing Cal. Elec. Code § 4005(a)(8)(A)). “A voter may cast a
completed ballot in one of three ways: by (1) mailing it in; (2) depositing the ballot at a
designated ‘ballot dropoff location’ (a large locked mailbox); or (3) turning in the ballot at a “vote
. center” (a voting-resource hub that replaces traditional polling places).” /d. (citing Cal. Elec.
Code § 4005(a)(1)=(2)). “The voter may cast his ballot by mail or at a dropoff location as soon as
he receives it.” Jd. |
' Between individuals requesting ballots and jurisdictions conducting all-mailed ballot

elections, for the November 2020 presidential election, counties were already preparing to mail

 

2

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
oOo “ND

\o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 9 of 27

out approximately 16.4 million ballots to registered active voters—approximately 80 percent of
all registered active voters. See Lean Decl., J 13.
IL ~ CALIFORNIA LAW CONTAINS NUMEROUS SAFEGUARDS TO PREVENT VOTER FRAUD

As voting by mail has expanded, California has implemented protections to ensure the
integrity of its voting system: |

List Maintenance. Federal and state law require ongoing maintenance of State and local
| voter rolls. See Lean Decl., “9 17-18; Cal. Code Regs. tit. 2, § 20108.18 (prescribing
requirements for the official statewide voter registration list in the “Calvoter” system),

Active Voters. County officials mail election materials only to “active” voters, not to voters |
who are eligible to vote but who are on the “inactive” list. See Lean Decl., {| 19-20; Cal. Elec.
Code § 2226(a)(2); see generally Peace & Freedom Party v. Shelley, 114 Cal. App. 4th 1237,
1241-42 (2004) (describing inactive voter list), An “‘[i]nactive voter’” means a voter for whom a

county elections office receives information and/or an undeliverable/returned election mailing
(such as a voter information guide or vote-by-mail ballot) indicating the voter no longer lives at
that address. Cal. Elec. Code §§ 2220, 2226. “Per California Elections Code sections 2221 and

' 2226, such inactive registrants retain the legal right to vote, but need not be mailed election
material.” Cal. Code Regs. tit. 2, § 20108.1(1). “Further, inactive voters who do not vote in two
consecutive Federal general elections are subject to cancellation of their voter registration

’ pursuant to [federal law].” Jd.

Ballot Identification and Tracking. Every vote-by-mail envelope has a unique barcode. _

See Lean Decl., 421. County officials are responsible for keeping track of every vote-by-mail
ballot, Id.; see Cal. Elec. Code §§ 3017(c), 3013, 3014. The Secretary of State also offers a
statewide system for voters to track and receive notifications on the status of their vote-by-mail
ballots, See Lean Decl., § 21; Cal. Elec. Code § 3019.7.
"Election Day Procedures, Residents who have received a vote-by-mail ballot can return
ballots by mail, or they can drop them off at a polling place or drop box. See Cal. Elec. Code
§ 4005. |

 

3

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 10 of 27

If vote-by-mail voters appear at their designated polling place on Election Day, or appear at
- a vote center or the regular or satellite office of their elections official where voting is permitted
on or before Election Day, the roster will indicate that they are vote-by-mail voter. See Lean -
Decl., { 22, These voters cannot cast a non-provisional ballot unless they surrender their vote-by-
mail ballot or unless the elections official can ensure that their vote-by-mail ballot has not been
cast. Id.; see Cal. Elec. Code § 3015,
Alternatively, if vote-by-mail voters appear at their designated polling place on Election
_ Day without a vote-by-mail ballot in hand, if the official cannot ensure that voters’ vote-by-mail
ballots have not been cast, or if the voters cannot be found on the roster, the voters will be
allowed to cast a provisional ballot. See Cal. Elec. Code §§ 3016, 14310. Provisional ballots are ©
- maintained separately, counted last, compared against lists of vote-by-mail voters who have cast a
mail ballot, and subject to signature verification and comparison. See Lean Decl., 4 23.
Signature Verification. Every vote-by-mail ballot envelope must be signed. See Lean
Decl., § 24; Cal. Elec. Code § 3019. Every signature then is checked against the signature in the
county’s records. Id. If an elections official determines that the signatures do not compare or a
signature is missing from the envelope, a voter is given an opportunity to cure the defect. Id If
the voter fails to do so, the ballot is not counted. Jd. |
As one county elections official recently observed, between tracking of individual ballots,
verification of individual signatures, and the other safeguards that exist, “it’s damn near
impossible” to commit a material amount of voter fraud using vote-by-mail ballots in California.!
' Historically, there is no evidence of significant levels of voter fraud related to vote-by-mail
ballots in California, or anywhere else. See Declaration of John W. Killeen, Exs. A-E.
TW. THe COVID-19 PANDEMIC AND CALIFORNIA’S RESPONSE
California, like the rest of the world, is in the throes of a public health emergency unlike ~

anything seen in at least a century. COVID-19 is “a novel severe acute respiratory illness that has

 

' Shafer, Trump Sees Voter Fraud, But Elections Chiefs in Red Counties Do Not, KQED
(June 18, 2020) << https://www.kqed.org/news/11824704/trump-sees-voter-fraud-but-election-
' chiefs-in-red-counties-do-not >> (last accessed June 23, 2020).

 

4

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 11of27 ,

" killed thousands of people in’California and mote than 100,000 nationwide.” S. Bay United

Pentecostal Church v. Newsom, No. 19A1044, 2020 WL 2813056, at *1 (U.S. May 29, 2020)

(Roberts, C.J., concurring).? “At this time, there is no known cure, no effective treatment, and no

‘ vaccine.” Jd. “Because people may be infected but asymptomatic, they may unwittingly infect

others.” /d.; see Declaration of James Watt, fF 10-15 (describing dangers of COVID-19),

California recognized early that COVID-19 had the potential to spread rapidly throughout

' the State. In early December 2019, California began working closely with the national Centers

for Disease Control and Prevention, the United States Health and Human Services Agency, and

local health departments to monitor and plan for the potential spread of COVID-19 to the United

- States. See Request for Judicial Notice (““RJN’’), Ex. 1 (Governor’s Proclamation of State of -

Emergency). To prepare for and respond to suspected or confirmed cases of COVID-19 in

California, and to implement measures to mitigate the spread of COVID-19, the Governor

; proclaimed a State of Emergency on March 4, 2020. Id.

The proclamation of a State of Emergency empowered the Governor to exercise his powers

under the Emergency Services Act, As a matter of California state law, those powers are

sweeping: among other things, the Governor may issue orders with “the force and effect of law,”

Cal. Gov’t Code § 8657(a); may suspend “any regulatory statute” or any “statute prescribing the

procedure for conduct of state business,” id. § 8571; and may “exercise .. . all police power

vested in the state”—including using the State’s police power to “promulgate, issue, and enforce

such orders and regulations as he deems necessary,” id. § 8627.

The Governor proceeded to wield these broad, state-law emergency powers to protect

Californians’ health and safety. On March 12, 2020, through Executive Order N-25-20, Governor

Newsom directed all residents to heed any orders and guidance of state and local public health
officials. See RIN, Ex. 2. The following week, on March 19, 2020, he issued Executive Order N-

33-20, which again directed Californians to heed the State Public Health Officer’s orders—

 

* As of June 23 in the United States alone, COVID-19 had infected more than two million
people and caused the deaths of around 120,000 people. Coronavirus disease 2019 (COVID-19)
June 23 Situation Report, << https://www.who.int/docs/default-source/coronaviruse/situation-
reports/20200623-covid-19-sitrep-155.pdf?sfvrsn=ca0lebe_2 >> (last accessed June 23, 2020)

5

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)

 
oOo ns DD

\o

10

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

base 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 12 of 27

including a State Public Health Officer order that (at the time) generally required Californians to

stay home except for essential needs. See RIN, Ex. 3; https://covid] 9.ca.gov/stay-home-except-

 

for-essential-needs,
Despite these aggressive measures, COVID-19 remains a serious threat. Indeed,
hospitalizations related to COVID-19 have increased by 16% over the last two weeks. Although
the future course of the COVID-19 pandemic cannot be known with certainty, state, national, and
international projections reflect ongoing danger from the pandemic throughout the remainder of
this year, and experts believe that COVID-19 will remain a threat to public health during the
' November 2020 election. See Watt Decl., { 23-24.
The COVID-19 pandemic may affect the November 3, 2020 presidential election in several
ways: Depending on the seriousness of the outbreak in November, it may prevent elections
' officials, poll workers and voters from being physically present at polling places. See Watt Decl.,
{| 16-18; Lean Decl., ff 27-28. It may also force local elections officials to offer fewer in-person
polling locations. See Watt Decl., ff 16-18; Lean Decl., J] 27-28. Moreover, even if California
‘ continues to make significant progress and the pandemic is under relative control by November,
highly vulnerable voters may need to avoid polling places, and others may still be inclined to
avoid in-person polling places even if the risk of COVID-19 transmission is relatively low. See
| Watt Decl, ff 16-18; Lean Decl., ff 27-28.
IV. THE COVID-19 PANDEMIC AND CALIFORNIANS’ ABILITY TO VOTE
Given the prospect that COVID-19 will remain a threat to public health during the
_ November 2020 election, California officials have been working together to ensure that
Californians are able to exercise their right to vote in that election while also preserving public

health and safety. On May 6, California Senator Tom Umberg and California Assemblymember

 

3 See Taryn Luna, Increases in Coronavirus Cases and Hospitalizations Tell “Sobering
Story,” Newsom Says, L.A. Times (June 22, 2020)
<<https;//www.latimes.com/california/story/2020-06-22/newsom-coronavirus-masks-reopening-
hospitalizations-rise>> (last accessed June 23, 2020).

“ Other states’ experiences have underscored the need for California to prepare as fully as
possible to hold the November election during the COVID-19 pandemic. See, e.g, Viebeck,

’ Gardner, Simmons, & Larson, Long Lines, Anger and Fear of Infections: Wisconsin Proceeds

 

6

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055:MCE-CKD)
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 13 of 27

; Mare Berman—the Chairs of the committees responsible for elections legislation in the California
State Senate and Assembly, respectively—sent a letter to Governor Newsom, requesting that the
Governor act in concert with them to ensure a safe election in November, See RIN, Ex. 4.

The Legislative Chairs informed Governor Newsom that they were “announcing a
legislative package today to ensure a safe and fair election” in light of the uncertainties
surrounding the COVID-19 pandemic. RJN, Ex. 4. Among other things, that legislative package
included a requirement that “all voters be mailed a ballot for this Novembet’s election.” Jd. As
an interim measure, the Legislative Chairs asked Governor Newsom to “issue an Executive Order
immediately to formalize that requirement until the pending legislation can be enacted.” Id. The
Legislative Chairs stressed that immediate action was necessary given the nature of county
elections officials’ preparations for the November election: “Immediate action by Executive
Order will allow counties to begin the procurement of equipment and materials to allow for every
Californian to receive a mail ballot.” Jd. |

Two days later, Governor Newsom issued Executive Order N-64-20 on May 8. See RJN,

Ex. 5. The Order directed that, among other things:

- [C]ounty elections officials shall transmit vote-by-mail ballots for the November 3,
2020 General Election to all voters who are, as of the last day on which vote-by-mail
ballots may be transmitted to voters in connection with that election, registered to
vote in that election. As set forth in this paragraph, every Californian who is eligible
to vote in the November 3, 2020 General Election shall receive a vote-by-mail ballot.

Id. at 2, Executive Order N-64-20 acknowledged that the Governor was working in concert with
' the Legislature and the Secretary of State, and contemplated that this cooperative effort would

culminate in legislation:

_ My Administration continues working in partnership with the Secretary of State and
the Legislature on requirements for in-person voting opportunities and on how other
details of the November election will be implemented. Nothing in this Order is
intended, or shall be construed, to limit the enactment of legislation on that subject.

 

With Elections Under Court Order, Wash. Post (Apr. 7, 2020) <<
https.//www.washingtonpost.com/politics/long-lines-form-in-milwaukee-as-wisconsin-proceeds-
with-elections-under-court-order/202.0/04/07/93727b34-78c7-1 lea-b6ff-597f1 70df8f8 _ story html

' >> (last accessed June 23, 2020); Gardner, Lee, Willis, & Glionna, In Georgia, Primary Day
Snarled by Long Lines, Problems With Voting Machines — a Potential Preview of November,
Wash, Post. June 9, 2020) << https://www.washingtonpost.com/politics/voting-june-9- -
primaries/2020/06/09/dfob8aa2-a9e7-1 lea-a9d9-a81c1a491c52_ story.html >> (last accessed June
23, 2020).

 

7

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 14 of 27

Id. Executive Order N-64-20 also acknowledged that California counties would need further
clarity regarding in-person voting requirements and other details of the November election by the
; end of May. See RJN Ex. 5 at 2. Indeed, on May 27, the Legislative Chairs unveiled |
legislation—Senate Bill 423 (‘SB 423”)—addressing those very issues. See RIN, Ex. 6. On June
3, Governor Newsom issued Executive Order N-67-20, which specified in-person voting
_ requirements and other requirements consistent with SB 423. See RJN, Ex. 7.° Executive Order
N-67-20 also reaffirmed Executive Order N-64-20, and confirmed that Executive Order N-64-20

had not suspended state law concerning inactive voters:

[A]ll Californians who are registered (and otherwise eligible) to vote in the
November 3, 2020 Gerieral Election shall receive vote-by-mail ballots. Consistent
with Elections Code section 2226, this provision is not intended, and shall not be
construed, to mean that voter's in an inactive voter registration status shall receive
vote-by-mail ballots in connection with the November 3, 2020 General Election..

Id. at 2. Finally, like Executive Order N-64-20, Executive Order N-67-20 again emphasized the

| partnership between the Legislature, the Governor, and the Secretary of State and made clear that
“[n]jothing in this Order is intended, or shall be construed, to limit in any way the enactment of
legislation concerning the November 3, 2020 General Election.” Jd. at 4,

| Vv. AB860

Meanwhile, the Legislative Chairs (Senator Umberg and Assemblymember Berman)

advanced the legislative package they had promised. Assembly Bill 860 (“AB 860”) (Berman)

~ and SB 423 (Umberg)® are congruent with Executive Order N-64-20 and Executive Order N-67-
20; upon enactment, they will essentially ratify and supersede Governor Newsom’s Executive
Orders by directing that vote-by-mail ballots be sent to all eligible California voters in November

' and specifying other requirements (such as requirements for in-person voting opportunities) for

the conduct of the election. See RIN, Exs. 6 (SB 423), 8 (AB 860).

 

> As should be obvious from this chain of events, there is no merit to the RNC Plaintiffs
suggestion that Executive Order N-67-20 was issued “in response to this litigation.” RNC Mem.
at 3 nl.

° SB 423, which involves aspects of the November 2020 election other than the
requirement that all registered active voters receive a vote-by-mail ballot, is pending in the

 

* Assembly Committee on Elections and Redistricting as of June 23.
8

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
al
22
23
24
25
26
27
28

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 15 of 27

On June 18, the Legislature passed AB 860; that same day, the Governor signed AB 860
' into law. See RJN, Ex. 8. AB 860 passed with overwhelming, bipartisan support: 68
Assemblymembers, including Members of both parties, voted in favor of the legislation. See
RJN, Ex. 9. Only 5 Members voted against it. Jd.

AB 860 supersedes Executive Order N-64-20’s requirement (reiterated in Executive Order
N-67-20) that all registered, active voters receive vote-by-mail ballots in November. In AB 860,
the Legislature found that “it is uncertain whether by [the November 3 election] the COVID-19

- pandemic will have subsided.and what social distancing guidelines will remain in place. Even if
the pandemic has subsided by the time of the election, many voters may nonetheless be
uncomfortable with in-person voting because of health concerns.” RJN, Ex. 8 at 4. The

. Legislature further found that “[m ailing every voter a ballot for the November 2020 statewide
election is an important step in promoting resilience in the state’s elections and ensuring that
every California voter will have the opportunity to fill out their ballot ina safe manner.” Id. The

_ Legislature then directed that county elections officials mail a ballot to every registered voter for
the November 3 election. Jd. at 4-5.

VI. THE IMPLEMENTATION OF AB 860

- As noted above, approximately 80 percent of registered active voters in California were
already set to receive vote-by-mail ballots for the November 2020 election. See Lean Decl., § 13.
The practical effect of AB 860 is to require county elections officials to send vote-by-mail ballots
to the approximately 4.2 million remaining registered, active voters in California. See Lean
Decl., § 15. |

These vote-by-mail ballots will be subject to the same safeguards as any other vote-by-mail
ballot, including tracking and signature verification. See supra Section II. Also consistent with
current law, counties may not mail ballots to voters who are on inactive lists. See RIN , Ex. 8 at 4
(“nothing in this act is intended... to mean that a voter with an inactive voter registration status
shall receive a vote by mail ballot for the November 3, 2020 statewide general election.”)

Inactive voters can receive a mail ballot by affirmatively taking some action to signal that they

 

are active, including by requesting a vote-by-mail ballot. See Lean Decl., 20. Or these voters
9

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
i
12
13
14
15
16
17
18
19
20
“21
22
23
24
25
26
27
28

{

Pase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 16 of 27 .

can still use whatever in-person polling places are available on November 3 to cast an in-person
ballot. Id
, vil. THIS LAWSUIT AND MOTION FOR PRELIMINARY INJUNCTION
On May 24, Plaintiffs filed this lawsuit. The operative complaint challenges only the first
Executive Order N-64-20, not Executive Order N-67-20 or AB 860. Plaintiffs allege that by
. using Executive Order N-64-20 to require that all registered active voters receive a vote-by-mail
ballot in November, Governor Newsom violated the Elections and Electors Clauses of the United
States Constitution. See Compl. at 24. Plaintiffs also allege that by expanding voting by mail in
California—to make it safe for people to vote in November-—Executive Order N-64-20
“facilitates fraud and other illegitimate voting practices, and therefore violates the Fourteenth
Amendment to the U.S. Constitution.” /d. at 25. Finally, Plaintiffs allege a violation of the Equal
Protection Clause. Id. | |
LEGAL STANDARD
A preliminary injunction is “an extraordinary remedy that may only be awarded upon a
clear showing that the plaintiff is entitled to such relief.” Winter v. Nat’l Res. Defense Couneil,
"Inc. 555 US. 7, 22 (2008). To make this showing, plaintiffs must establish that they are likely to
succeed on the merits, that they are likely to suffer irreparable harm absent preliminary relief, that
the balance of equities favors them, and that an injunction would be in the public interest. ch at
' 20; All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011).
ARGUMENT
Plaintiffs have not met their burden of demonstrating entitlement to a preliminary
‘ injunction. First, they cannot demonstrate the requisite likelihood of success on the merits of
their claims. Plaintiffs’ claims under the Elections Clause and Electors Clause are moot because
the California Legislature has enacted AB 860, which requires that all registered, active voters
receive a vote-by-mail ballot in November. Plaintiffs ask the Court to enjoin Executive Order N-
64-20. Such an injunction would be futile because AB 860 will expand voting by mail regardless,

and in exactly the way that Executive Order N-64-20 would have done.

 

10

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 17 of 27

Even if their motion was not moot, Plaintiffs’ claims would still lack merit because the

. Executive Order is a constitutional exercise of the Governor’s emergency powers to combat the

COVID-19 pandemic, as delegated to him by the Legislature under California’s Ernergency
Services Act.

Second, the balance of harms and the public interest also weigh decisively against
Plaintiffs. Whatever injury Plaintiffs might suffer as a result of the expansion of voting by mail—

and it is not clear what that injury might be-—is far outweighed by the need to provide millions of

California voters with the option to avoid a polling place during a once-in-a-century pandemic.

IL PLAINTIFFS ARE UNLIKELY TO SUCCEED ON THE MERITS OF THEIR CLAIMS

Plaintiffs “are seeking a preliminary injunction based only on their claims under the

Elections and Electors Clause.” RNC Mem. at 10 n.3. Because Plaintiffs are unlikely to prevail

on the merits of these two claims, their motion should be denied.
A. The Relevant Claims Are Moot
Following the enactment of AB 860, the claims relevant here—Plaintiffs’ claims. for

injunctive relief under the Elections and Electors Clauses—are moot. Plaintiffs contend that

- California may not send vote-by-mail ballots to California voters without action by the

Legislature. Even if that argument were correct (as discussed in Part I.B, infra, it is not), it is now

" beside the point: the Legislature, by enacting AB 860, has acted to ensure that vote-by-mail

ballots will be sent to California voters.

_ A claim for injunctive relief becomes moot “when the issues presented are no longer ‘live’

" or the parties lack a legally cognizable interest in the outcome.” Am. Diabetes Ass’n v. United

States Dep’t of the Army, 938 F.3d-1147, 1152 (9th Cir. 2019) (quotation omitted). This occurs,

for example, “[w]here new legislation represents a complete substitution for the law as it existed

' at the time of” the controversy. Bunker Ltd. P’ship v. United States, 820 F.2d 308, 312 (9th Cir.

1987). That is what has happened here: AB 860 has (as expected and intended by the Legislative

Chairs and the Governor) ratified and superseded Executive Order N-64-20. And because

- Executive Order N-64-20 has been superseded by AB 860, “there is nothing left to enjoin,” Arc of

California v. Douglas, 757 F.3d 975, 982 (9th Cir. 2014). California voters will receive vote-by-
11

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

base 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 18 of 27

' mail ballots under AB 860 regardless of any action the Court might take here. Under these
circumstances, there is no effective relief for the Court to grant: “a new statutory enactment has
removed the basis or need for relief,” rendering this controversy moot. Smith v. Univ. of Wash.,

' 233 F.3d 1188, 1195 (9th Cir, 2000).

No mootness exception applies here. The voluntary-cessation doctrine is not implicated
here, because AB 860 was not enacted “in response to pending litigation.” Rosemere ‘

- Neighborhood Ass’n vy. EPA,.581 F.3d 1169, 1173 (9th Cir. 2009). On the contrary, the
correspondence from the Legislative Chairs to the Governor, the text of Executive Order N-64-
20, and the legislative history of AB 860 all make clear that the Legislature and the Governor

; expected and intended the enactment of AB 860 long before this litigation was filed. But even if
the voluntary-cessation doctrine were otherwise implicated here, “legislative actions should not
be treated the same as voluntary cessation of challenged acts by a private party,” and the

_ enactment of AB 860 would be sufficient to moot this controversy. Bd. of Trustees of Glazing
Health &Welf. Trust v. Chambers, 941 F.3d 1195, 1999 (9th Cir. 2019) (en banc). Nor, by the
same token, have Plaintiffs shown that this controversy is capable of repetition, yet evading

. review: there is no realistic prospect that AB 860 will be repealed, and Plaintiffs cannot otherwise
show that the challenged Executive Order—an emergency measure issued in response to a once-
in-a-century public health crisis—will be repeated.’

' Accordingly, the enactment of AB 860 has rendered Plaintiffs’ request for injunctive relief

under the Elections and Electors Clauses moot.

///

Til

 

’ There is no realistic possibility that the Legislature would repeal AB 860 before
- November: large, bipartisan majorities of the California Legislature supported AB 860. See RJN,
Ex. 9. And the “speculative possibility” that the Governor might issue similar Executive Orders
for this or future elections is insufficient to defeat mootness. See West Coast Seafood Processors
Ass'n v. Nat'l Resources Def: Council, 643 F.3d 701, 705 (9th Cir. 2011); Bd. of Trs. of the
Glazing Health & Welfare Trust, 941 F.3d at 1199 (“reasonable expectation of reenactment...

 

must be founded in the record, rather than on speculation alone”).
12

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
“10
{1
12
13
14
i)
16
17
18
19
20
21
22
23
24
25
26
27
28

 

ase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 19 of 27

B. Even if the Relevant Claims Were Not Moot, Plaintiffs Would Be Unlikely
to Succeed on the Merits

Even if this Court were to reach the merits of Plaintiffs’ Elections and Electors Clause
claims (which it should not), Plaintiffs’ request for a preliminary injunction should be denied,
because Plaintiffs have not shown a likelihood of success on the merits. |

1. The Merits of Plaintiffs’ Claims Turn on State Law
“The dominant purpose of the Elections Clause”-—and, analo gously, the Electors Clause—

“was to empower Congress to override state election rules, not to restrict the way States enact

' legislation.” Ariz. State Legislature v. Ariz. Indep. Redistricting Comm’n, 135 S. Ct. 2652, 2672

(2015). In this context, as elsewhere, “it is characteristic of our federal system that States retain

autonomy to establish their own governmental processes.” Jd. at 2673. Accordingly, for

' purposes of the Elections Clause (and similarly the Electors Clause), the term “Legislature” does

“not mean the representative body alone.” Jd. at 2666. Instead, the term “Legislature” “calls for

the exercise of lawmaking authority,” id. at 2668 n.17, which is “to be performed in accordance

- with the State’s prescriptions for lawmaking,” id. at 2668.

Those state-law prescriptions may include, for example, the delegation of legislative or

quasi-legislative authority to officials in a state’s Executive Branch. See, e.g., Paher v: Cegavske,

. No, 3:20-ev-00243-MMD-WGC (D. Nev. Apr. 30, 2020), 2020 WL 2089813, *8 (determining

that the Nevada Legislature delegated its authority under the Elections Clause to the Secretary of

State “to adopt regulations to carry out the state’s election laws”). Such officials may specifically

include the Governor: “Whether the Governor of [a] state,” in this context, “shall have a part in .

the making of state laws, is a matter of state polity”—i.e., a matter of state law. Smiley v. Holm,
285 U.S. 355, 368 (1932).
_ The merits of Plaintiffs’ Elections and Electors Clause claims thus turn on whether, as a

matter of state law, California law authorized the Governor to issue Executive Order N-64-20,

///

[1]

///
13

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Pase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 20 of 27

2. Because Plaintiffs’ Claims Turn on State Law, Those Claims Are
Barred by Sovereign Immunity

Because the merits of Plaintiffs’ claims turn on a question of state law, those claims are
barred by sovereign immunity. “A federal court’s grant of relief against state officials on the
basis of state law... conflicts directly with the principles of federalism that underlie the Eleventh
Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 106 (1984). Thus, “[a]
federal court may not grant injunctive relief against state officials on the basis of state law.”

| Vasquez v. Rackauckas, 734 F.3d 1025, 1041 (9th Cir. 2013) (citing Pennhurst, 465 U.S. at 106).

It does not matter that Plaintiffs cloak the state-law question here in the guise of the federal
Elections and Electors Clauses. As the cases above demonstrate, sovereign immunity bars all

. claims brought “on the basis of” state law—regardless of the way in which those claims are
ultimately framed. Thus, under Pennhurst, federal courts may adjudicate claims for injunctive
relief only if those claims are “brought exclusively under federal law.” Cuesnongle v. Ramos,

' 835 F.2d 1486, 1497 (1st Cir. 1987). Here, however, the heart of Plaintiffs’ claims is a state-law
issue—whether Executive Order N-64-20 was authorized by California law. Because Plaintiffs’
claims are premised on—that is, brought “on the basis of’—an alleged violation of state law,

’ those claims are barred by sovereign immunity,

3. State Law Authorized the Governor’s Order

Even if the Court were to reach the merits of the state-law issue at the heart of this case

- (which it should not do), Executive Order N-64-20 was consistent with state law. |

As a matter of California law, the California Legislature has authorized the Governor to
wield wide-ranging authority—including quasi-legislative authority—during emergencies like the

; COVID-19 pandemic. California’s Emergency Services Act, Cal. Gov’t Code § 8550 et seq.,
“confers upon the Governor broad powers to deal with such emergencies.” Cal. Corr. Peace
Officers Ass'n v, Schwarzenegger, 163 Cal. App. 4th 802, 811 (2008). In particular, under the

Emergency Services Act, the Governor may issue orders with “the force and effect of law,” Cal.

Gov’t Code § 8657(a); may suspend “any regulatory statute” or any “statute prescribing the

 

procedure for conduct of state business,” id. § 8571; and may even “exercise . . . all police power
14

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

(ase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 21 of 27

vested in the state’—using the State’s police power to “promulgate, issue, and enforce such
orders and regulations as he deems necessary,” id. § 8627. Through this broad grant of authority,

’ the Emergency Services Act centralizes the State’s powers in the hands of the Governor-—
reflecting California’s determination that “[a] public emergency is not a time for uncoordinated,
haphazard, or antagonistic action.” Macias v. California, 10 Cal. 4th 844, 858 (1995).®

Executive Order N-64-20 fits comfortably within this broad grant of authority. Most

notably, the Order may be understood as a suspension of “any limitation on the distribution of
vote-by-mail ballots in Elections Code sections 1500 and 4000-4007.” RJN, Ex. 5 at 2. So

- understood, the Order falls squarely within Government Code section 8571: the provisions of the
Elections Code are both regulatory statutes and statutes prescribing procedures for the conduct of
state business. The State’s administration of elections—which are organized under state law

. (including, for example, state laws providing that elections be proclaimed by the Governor, see
Cal. Elec. Code § 12000) and conducted by officials of the State and its subdivisions, pursuant to
their state-law authority—is quintessentially state business. Cf Hunter v. Hamilton Cty. Bd. of

. Elections, 635 F.3d 219, 244 (6th Cir. 2011) (“States are primarily responsible for regulating

federal, state, and local elections”) (quotation omitted). The procedures set forth in the California

 

* There is no merit to any suggestion that the Emergency Services Act contravenes the
California Constitution’s separation of powers. As an initial matter, in contrast to Congress’s
powers under the U.S. Constitution, “it is well established that the California Legislature

' possesses plenary legislative authority except as specifically limited by the California
Constitution.” Marine Forests Soc’y v. California Coastal Comm’n, 36 Cal.4th 1, 31 (2005).
And the California Constitution does not specifically limit the Legislature’s authority in any
respect relevant here. On the contrary, even outside the emergency context, “the separation of
powers doctrine” under the California Constitution “does not create an absolute or rigid division
of functions.” Lockyer v, City & Cty. of San Francisco, 33 Cal.4th 1055, 1068 (2004). Inthe

emergency context, in particular, California law preserves even greater flexibility for the political
branches of state government. See Macias, 10 Cal.4th at 858 (“Defining the locus of power and
responsibility during ‘conditions of disaster or... extreme peril to life, property, and the
resources of the state’ is a task for which the Legislature is peculiarly well suited, and the State is
the natural and logical repository of such power and responsibility. In the Emergency Services
Act ;.. the Legislature has provided a clear framework of authority.”).

Underscoring the lack of a separation-of-powers problem here, the Emergency Services
Act provides that the Legislature may terminate a state of emergency proclaimed under the Act.
See Cal. Gov’t Code § 8629. This kind of checks-and-balances interrelationship is consistent
with the structure and purpose of the California Constitution’s separation of powers. See, ¢.g.,
Superior Court v. Cty. of Mendocino, 13 Cal.4th 45, 53 (1996) (“Such interrelationship, of course,
lies at the heart of the constitutional theory of ‘checks and balances’ that the separation of powers

. doctrine is intended to serve.”),

 

15

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

q

Pase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 22 of 27

Elections Code are therefore procedures for the conduct of state business within the scope of

Government Code section 8571. Moreover, as just noted, states are responsible for “regulating”
elections. See, e.g., Anderson v, Celebrezze, 460 U.S. 780, 788 (1983) (recognizing “the state’s
important regulatory interests”); Hunter, 635 F.3d at 244. California courts have repeatedly

' described provisions of the Elections Code as “regulatory.” See, e.g., League of Women Voters of
Cal. v. McPherson, 145 Cal. App. 4th 1469, 1483 n.12 (2006) (describing the purpose of
amendments to the Elections Code as “clarify[ing] the regulatory election process”); Vikco Ins,

' Servs., Inc. v. Ohio Indem. Co., 70 Cal. App. 4th 55, 63 (1999) (listing the Elections Code among
examples of “regulatory statute[s]” that, as a matter of California law, do not necessarily give rise
to a private right of action for damages). In this light, the provisions of the Elections Code may

- be understood as both regulatory statutes and statutes prescribing procedures for the conduct of
state business, and therefore subject to suspension under Government Code section 8571.°

The Governor’s authority in this area is further buttressed by additional provisions of the

. Emergency Services Act, which empower the Governor to wield the police power of the State to
issue orders with the force of law. See Cal. Gov’t Code §§ 8567, 8627. Asa matter of California
law, “[t]he police power is the power of sovereignty or power to govern—the inherent reserved

power of the state to subject individual rights to reasonable regulation for the general welfare.”
Massingill v. Dep’t of Food & Agric., 102 Cal.App.4th 498, 504 (2002) (internal quotations
omitted), In other words, the “police power” is “plenary authority to govern” within the relevant

. jurisdiction’s geographic limits. Candid Enterprises, Inc. v. Grossmont Union High Sch. Dist., 39

Cal. 3d 878, 885 (1985). In this light, as a matter of state law, the Emergency Services Act has

 

” There is no merit to any effort to quibble with the form of the Executive Order. Contrary
to the Plaintiffs’ suggestion, see RNC Mem. at 13, the Governor was not required to make an
“extreme peril” finding under Government Code section 8558 in Executive Order N-64-20.

’ Rather, that finding was required—and was made, see RJN Ex. 1—at the time of the initial
emergency proclamation. See Cal. Gov’t Code § 8558(b); Martin v. Mun. Court, 148 Cal. App.
3d 693, 697-98 (1983). Nor does the Emergency Services Act prescribe any additional
procedures beyond those used by the Governor here. Cf Cal. Corr. Peace Officers Ass’n v.
Schwarzenegger, 163 Cal. App. 4th at 820 (rejecting efforts to interpose additional procedural
requirements into the Emergency Services Act where “there is no language in the Emergency

‘ Services Act” that imposes such requirements). And even if there were any such additional
procedural requirements here (which there are not), California courts have construed the
Emergency Services Act to allow findings required under the Act to be made implicitly. See id.

 

16

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
Un

IGN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

q

Pase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 23 of 27

long been understood to confer upon the Governor the power to issue orders with the force of
law, even in the absence of additional statutory authority. See, e.g., 60 Cal. Op. Att’y Gen. 99

mel 977) (concluding that, under the Emergency Services Act, the Governor had the authority to
order mandatory water rationing, even in the absence of specific statutory authority), !°

Indeed, California’s Emergency Services Act has long been understood to empower the

_ Governor to suspend provisions of the State’s Elections Code and modify the State’s elections
procedures—and the California Legislature has acquiesced in that understanding. By the time
Governor Newsom took office, three of California’s last four governors—Governors Wilson,
Schwarzenegger, and Brown—had used their authority under the Emergency Services Act to
issue Executive Orders suspending vatious provisions of the Elections Code. See RJN, Exs. 10
(EO W-29-92 (Wilson)), Ex. 11 (EO W-69-93 (Wilson)), Ex. 12 (EO S-17-09 (Schwarzenegger),
Ex. 13 (EO 8-19-09 (Schwarzenegger)), Ex. 14 (EO B-43-17 (Brown)). Perhaps most relevant

| here, in 2017, Governor Brown issued Executive Order B-43-17, which (in Paragraph 6)
empowered the County of Sonoma to conduct a special election “wholly by mail,” and suspended
contrary provisions of the Elections Code. RJN, Ex. 14,

Moreover, the Legislature has not restricted this longstanding use of the Emergency

Services Act to suspend provisions of the State’s Elections Code and modify the State’s elections
procedures. The Legislature has accepted this use of the Emergency Services Act—which, asa

" matter of state law, is a strong indication that this use of the Emergency Services Act is correct.
See Save Our Heritage Org. v. City of San Diego, 28 Cal.App.5th 656, 668 (2018) (“The
Legislature is presumed to be aware of a long-standing administrative practice. If the Legislature,

‘ as here, makes no substantial modifications to the statute, there is a strong indication that the
administrative practice is consistent with the legislative intent.” (alterations and internal quotation

marks omitted)),

 

'° Plaintiffs misleadingly cite a California Attorney General Opinion for the proposition
that the Governor “is not empowered, by executive order or otherwise, to amend the effect of, or
to qualify the operation of existing legislation.” RNC Mem. at 11 (citing 63 Cal. Op. Att’y Gen.
583 (1980)), That Attorney General Opinion did not involve the Emergency Services Act or a
proclaimed emergency under the Act, and is not relevant to the Governor’s powers under the

 

- Emergency Services Act.
17

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

(ase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 24 of 27

The context in which this litigation has arisen—an unprecedented public health °

- emergency—further counsels against concluding, in federal court, that the chief executive of a

state has exceeded his powers as a matter of state law. “Our Constitution principally entrusts ‘the

safety and health of the people’ to the politically accountable officials of the States ‘to guard and

protect.” S. Bay United Pentecostal Church v. Newsom, No. 1941044, 2020 WL 2813056, at *1

(U.S. May 29, 2020) (Roberts, C.J., concurring) (quoting Jacobson vy. Massachusetts, 197 U.S.

11, 38 (1905)), “When those officials ‘undertake to act in areas fraught with medical and ~

scientific uncertainties,’”—as the Governor and other California officials have here—“‘their

latitude ‘must be especially broad,” and should not lightly “be subject to second-guessing” by the
federal judiciary, Jd. (quoting Marshall v. United States, 414 U.S. 417, 427 (1974)),

- But Plaintiffs ask this Court to engage in precisely that kind of second-guessing: the RNC
Plaintiffs, in particular, essentially ask this Court to contradict California’s determination that the

provisions of Executive Order N-64-20-——since enacted through AB 860—are necessary

responses to the COVID-19 pandemic. See RNC Mem. at 13-14. But the State must prepare for

the November election now, while COVID-19 remains a serious threat. See Lean Decl., 44 26-29.

Thus, waiting to issue Executive Order N-64-20 was not an option: when the Order was issued,

immediate action by the Executive was necessary to “allow counties to begin the procurement of
equipment and materials to allow for every Californian to receive a mail ballot.” RJN, Ex. 4; see
Lean Decl., { 26. Moreover, the evidence confirms the wisdom of the State’s decision to prepare

for the November election as though COVID-19 will still be a significant threat. See Watt Decl.,

"49 23-24. And even if the wisdom of that decision were not otherwise apparent, the law compels

deference to the State’s decisions here, which are made to protect public health in the face of

medical and scientific uncertainty, See S: Bay United Pentecostal Church, 2020 WL 2813056, at

’ *1 (Roberts, C.J., concurring),

For all of these reasons—the text of California’s Emergency Services Act, prior Governors’

longstanding practice of using their powers under the Emergency Services Act to suspénd

' provisions of California’s Elections Code and alter California’s elections procedures (combined

with the California Legislature’s acquiescence in that practice), and the deference due to state
18

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

@ase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 25 of 27

" officials’ use of their state-law powers to respond to the current public health emergency—

Executive Order N-64-20 was authorized by California law. And, because the Executive Order

was authorized under California law, there is no violation of the Elections or Electors Clauses.

. Il. THE REMAINING FACTORS WEIGH HEAVILY AGAINST ISSUANCE OFA

PRELIMINARY INJUNCTION

Plaintiffs’ motion fails for an additional, independent reason. To obtain a preliminary

’ injunction, Plaintiffs must show that they will suffer irreparable harm, that the balance of equities

weighs in their favor, and that an injunction is in the public interest. Winter, 555 U.S. at 20;

Padilla v. Immigration & Customs Enf't, 953 F.3d 1134, 1141 (9th Cir. 2020) (“Where’ the

* government is a party to a case in which a preliminary injunction is sought, the balance of the

equities and public interest factors merge.”). Plaintiffs do not—and cannot—make this showing.

For the same reasons that this case is now moot, see supra, Section IA, Plaintiffs will not

. suffer irreparable harm in the absence of a preliminary injunction. Whether or not the Court

issues the requested injunction, AB 860 will still require that all registered active voters receive a

vote-by-mail ballot. Moreover, even assuming Plaintiffs could somehow assert injury on behalf

_ of the California Legislature—but see Ariz. State Legislature, 135 S. Ct. at 2663-64—there is no

such injury here, where the Legislature has (through AB 860) embraced the provisions of the

Executive Order. And, contrary to Plaintiffs’ arguments, there is no evidence that California’s

. vote-by-mail plan—announced well in advance by Executive Order N-64-20, and reaffirmed by

the enactment of AB 860-—will confuse voters.

Nor is there is any merit to Plaintiffs’ characterization of the Executive Order as a “radical,

abrupt, and complex” change to election laws. See RNC Mem. at 17. Eight out of 10 eligible

voters were already scheduled to receive mail ballots this November, and the additional vote-by-
mail ballots will be subject to all the safeguards that currently apply to mail ballots in California.

See Lean Decl., {[ 13-15, 16-24. Plaintiffs raise the specter of voter fraud, but support. it with no

19

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055-MCE-CKD)

 
10
ti
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

tase 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 26 of 27

evidence. Indeed, what evidence exists demonstrates the opposite: that incidents of voter fraud
related to the use of vote-by-mail ballots are exceedingly rare.'' See Killeen Decl., Exs, A-E.

By contrast, particularly given the ongoing threat posed by the COVID-19 pandemic—and
the prospect that. that threat will endure through November-—the public interest and balance of the
equities tilt strongly in favor of deferring to state officials’ response to that pandemic. See S. Bay

' United Pentecostal Church, 2020 WL 2813056, at *1 (Roberts, C.J., concurring). Likewise,
given the COVID-19 pandemic, the public interest and balance of the equities also strongly favor
providing more ways for Californians to vote, not fewer. See Paher, 2020 WL 2089813, at *12

’ (Tt is clear that as triggered by the uncertainties of COVID-19, the public’s interests align with
the Plan’s all-mail election provisions.’’)

CONCLUSION

For these reasons, Plaintiffs’ motion for preliminary injunction should be denied.

Dated: June 25, 2020 Respectfully Submitted,

XAVIER BECERRA

Attorney General of California
BENJAMIN M. GLICKMAN
Supervising Deputy Attorney General
JAY C. RUSSELL

Deputy Attorney General

/s/ John W. Killeen

JOHN W, KILLEEN

Deputy Attorney General

Attorneys for Defendants Gavin Newsom
and Alex Padilla

SA2020301369
34142565 _5.docx

 

'l As the Secretary of State explains, Plaintiffs’ allegations about the state of California’ S
voter rolls are based on outdated or inaccurate information. See Lean Decl. WT 17-18.

20

 

 

 

Opposition to Motion for Preliminary Injunction (2:20-cv-01055«MCE-CKD)
Case 2:20-cv-01055-MCE-CKD Document 70 Filed 06/25/20 Page 27 of 27

CERTIFICATE OF SERVICE

Case Name: Republican National No. — 2:20-cv-01055-KJM-CKD
Committee, et al. v. Gavin
Newsom, et al.

 

 

[hereby certify that on June 25, 2020, I electronically filed the following documents with the
Clerk of the Court by using the CM/ECF system:

OPPOSITION TO PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION

I certify that all participants in the case are registered CM/ECF users and that service will be
accomplished by the CM/ECF system,

 

I declare under penalty of perjury under the laws of the State of California the foregoing is true
and correct and that this declaration was executed on June 25, 2020, at Sacramento, California.

 

Tracie L. Campbell /s/ Tracie Campbell
Declarant Signature

SA2020301369 ~
34189972. docx
